DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 32-45 and 62, directed to a method for producing a steel sheet, in the reply filed on October 27, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 46, 47-57, and 58-61 and 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, directed to a process for producing a part, a steel sheet, and welded structure and structural part of a motor vehicle, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2020.
Priority
Acknowledgement is made of Applicant’s claim to priority in Application No. PCT/IB2015/059841, filed December 21, 2015.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32, and therefore dependent Claims 33-45 and 62, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 32, it is unclear which year of “ISO standard 6892-1” is being applied. Because the year is not provided in the claim or in the specification nor has a copy of the ISO standard used been provided, the metes and bounds of the claims are unclear. Examiner interprets the standard to be that of which was available for the year of the effective filing date for the claimed invention – 2015.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 32-33, 36, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (previously cited, US 20090053096 A1).
Regarding Claims 32 and 33, Miura discloses a method for producing a steel sheet having a tensile strength of at least 1180 MPa,and a total elongation of at least 12%, measured according to the ISO standard 6892-1 (“tensile strength of 780 MPa or over” [0093]; “having “good workability” when the tensile strength (TS) is 780 MPa or over…TS*El is…17000 or over in the case strength is 1180 MPa or over” [0189]; for good workability therefore, the elongation would be 14.4% when the TS is 1180 MPa in order to meet the feature of Ts*EL of 17,000 or greater; further, it would be obvious to one of ordinary skill in the art that the claimed steel comprise the claimed tensile stress and elongation values as the composition and method of Miura are the same as that which is claimed (see details below); When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01; regarding the measurement method, specifically the properties measured according the ISO standard 6892-1 and ISO standard 16630:2009, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement details; to be clear, one of ordinary skill would recognize that a steel which is disclosed to have a tensile strength of at least 1180 MPa and a total elongation of at least 12%), 
wherein the method comprises the following successive steps: 
providing a cold-rolled steel sheet made of a steel having a chemical composition containing by weight: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.8%, 1.0%≤Si≤2.1%, 0.02%≤Al≤1.0%, with 1.7%≤Si+Al≤2.1%, 0≤Nb≤0.035%, 0≤Mo≤0.3%, 0≤Cr≤0.4%, and a remainder, the remainder being Fe and unavoidable impurities (“steel sheet…percent by mass the chemical composition of 0.06-0.6% C, 0.1-2% Si, 0.01-3% Al, 1-4% Si+Al, 1-6% Mn” Abstract; “Cr, Mo…Nb…added with…0.01% or more for Cr. 0.01% or more for 
annealing the steel sheet at an annealing temperature TA so as to obtain a structure comprising at least 65% of austenite and up to 35% of intercritical ferrite (“continuous annealing…temperature is kept at 700-900C for 10-600 seconds” [0161]; according to the instant invention, the TA annealing temperature to obtain such a structure would be approximately 850-870C (see Table II of instant disclosure), therefore, because Miura discloses an annealing temperature from 700-900, for example, 850C (see Table 4, example soaking temperatures for continuous annealing of Miura), it would be obvious to one of ordinary skill in the art that this annealing would achieve the same as that claimed, specifically, obtaining a microstructure of at least 65% of austenite and up to 35% of intercritical ferrite, particularly in view of the final microstructure disclosed by Miura (see details below); When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
quenching the steel sheet to a quenching temperature QT comprised between Ms-170°C and Ms-80°C, with a cooling rate of at least 200C/s from a temperature of at least 600°C down to the quenching temperature QT (“below Ms point, because the desired martensite cannot be obtained, while bainite, etc., are to be formed, if…above Ms point. By the way, the Ms point can be calculated by…Ms=561-474.times.[C]-33.times.[Mn]-17.times.[Ni]-17.times.[Cr]-21.times.- [Mo]” [0157]; thus, for the claimed ranges of C, Mn, Ni (0%), Cr and Mo, the Ms points would be from 346-424C, and therefore, an appropriate QT temperature of Ms-170C to Ms-80C would be from 176-344C; “average cooling rate…preferably 5C/s or over….to 300C” [0165]; therefore, because the steel is cooled to a QT of 300C, for example, which overlaps the temperature range of 176-344C, the QT of Miura reads on the claimed limitations; regarding the cooling rate – Miura, “5C/s or over” [0165]; “the upper limit of the average cooling rate does not need to be particularly specified; the higher the rate is, the better it will be” [0166]; additionally see cooling rates demonstrated in Table 4 which comprise up to 35C/s, and even up to 80C/s when mist cooling is implemented; In the case where the claimed ranges “overlap or lie inside ranges 
heating the steel sheet from the quenching temperature QT up to a partitioning temperature PT comprised between 350°C and 450°C, and -2-Application No.: 16/061,776Docket No.: 20631.1055
Response to Restriction Requirement dated August 27, 2020maintaining the steel sheet at the partitioning temperature PT for a partitioning time Pt comprised between 80 s and 440 s, and immediately cooling the steel sheet down to the room temperature (“300C….to 480C…temperature should be maintained in the above range for…preferably 20 seconds or over…to condense…carbon in the retained austenite” [0165]; “upper limit for the holding time is not particularly limited….desirable to control the holding time at…2000 seconds or below” [0168]; one of ordinary skill in the art would appreciate that Miura teaches the situation of cooling to a temperature as low as 300C, and then maintaining the temperature within the disclosed range of 300-480C, and therefore at a higher temperature such as up to 450C, for example, which would involve heating and for which reads on the claimed limitations; to be clear, Miura teaches the quenching temperature (as low as 300C) and the maintaining temperature (up to 480C) within the claimed ranges, which reads on the quenching to a temperature as low as 300C and reheating to retain at a higher temperature, for example, 400C; further, it would have been obvious to heat and hold the temperature of the steel at a slightly higher temperature than the quenching temperature in order to ensure the proper and efficient diffusion of the carbon from the martensite into the retained austenite such that the retained austenite is stabilized and in a timely manner - see para. [0165] and [0167]; Miura does not disclose further annealing or heat treatment steps, thus it would have been obvious to one of ordinary skill in the art that the steel be immediately cooled down to room temperature following the tempering/partitioning heat treatment); and
the steel sheet having a final microstructure consisting of, in surface fraction: between 40% and 70% of tempered martensite, between 7% and 15% of retained austenite, between 15% and 35% of ferrite, at most 5% of fresh martensite, and at most 15% of bainite (“tempered martensite: 50% or over…4-40% ferrite…3% and over retained austenite” [0091]-[0093]; see also para. [0149]; “retained austenite at 3% or over, or more preferably at 5% or over…upper limit at 25%” [0150]; “bainite and the bainitic ferrite…controlled at 10% or below” [0151]; Miura does not disclose fresh martensite, and one of 

Miura teaches wherein tempering stabilizes the austenite by diffusion of carbon from the martensite (“condense a large amount of carbon in the retained austenite” [0165]; one ordinary skill in the art would appreciate that the carbon which is to be condensed in the retained austenite diffuses from the martensite during the tempering process; one of ordinary skill in the art would recognize that the tempering process softens the martensite, which is attributed to the diffusion of carbon into the austenite); but Miura does not discloses wherein the tempering would result such that (Claim 32) the C content in the tempered martensite is lower than 0.45%, and further, wherein (Claim 34) the C content in the tempered martensite is lower than 0.03%; however, because the composition, method steps, microstructural phase structures, and the mechanical properties are obvious over Miura, it would have further been obvious that the steel and the tempering of the steel result in the same concentration of carbon within the tempered martensite. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

  Miura is silent towards the hole expansability ratio (HER); however, the claimed composition, microstructure, mechanical properties of strength and elongation, and method of making are disclosed or taught by Miura, and it would be obvious to one of ordinary skill in the art that the steel comprise the claimed HER values as well. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01; regarding the limitation, “measured according to the ISO standard 16630:2009”, one of ordinary skill in the art would appreciate that the steel which comprises the properties claimed would comprise them as measured by the specified claimed measurement method as well, even in the absence of the prior art expressly disclosing the measurement 

  Regarding Claim 36, Miura discloses wherein the steel sheet has, after the quenching and before the heating to the partitioning temperature PT, a structure consisting of, in surface fraction: between 15% and 35% of ferrite, between 10% and 30% of austenite, between 40% and 70% of martensite, and at most 15% of lower bainite (“tempered martensite: 50% or over…4-40% ferrite…3% and over retained austenite” [0091]-[0093]; see also para. [0149]; “retained austenite at 3% or over, or more preferably at 5% or over…upper limit at 25%” [0150]; “bainite and the bainitic ferrite…controlled at 10% or below” [0151]; Miura does not disclose fresh martensite, and one of ordinary skill in the art would understand the microstructure to be therefore absent of fresh martensite in both final and intermediate (between quenching and reheating) microstructures; one of ordinary skill in the art would appreciate that a final structure with up to 15% retained austenite would have comprised at least 15% of austenite after quenching and before heating to the partitioning temperature; further, the composition and method steps are obvious over Miura, and it would have further been obvious therefore that the microstructure between the quenching tempering steps be the same as well; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).


Regarding Claim 39, Miura discloses wherein the chemical composition of the steel satisfies at least one of the following conditions: C≥0.16% (“chemical composition of 0.06-0.6% C” Abstract).  

Regarding Claim 40, Miura discloses wherein the chemical composition of the steel is such that C +Si/10 < 0.30% and Al > 6(C+Mn/10) - 2.5% (“composition of 0.06-0.6% C, 0.1-2% Si, 0.01-3% Al…1-6% Mn” Abstract; for example, for a concentration of 0.18%C and 1%Si, the value of C+Si/10 would be 0.28% 
	Regarding Claim 41, Miura discloses wherein the chemical composition of the steel is such that 1.0% < Si < 1.3% and 0.5% < Al < 1.0% (“0.1-2% Si, 0.01-3% Al” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
   
Regarding Claim 42, Miura discloses wherein 1.0% Si < 1.2% and 0.6% < Al < 1.0% (“0.1-2% Si, 0.01-3% Al” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claims 43 and 44, Miura does not explicitly disclose wherein (Claim 43) after the step of cooling down the steel sheet to the room temperature, the steel sheet is coated by an electrochemical method or through a vacuum coating process with (Claim 44) Zn or Zn alloy.  However, Miura discloses wherein the steel is excellent for coating film adhesion and adheres zinc phosphate crystals produced in an electrochemical field to form a layer a few um thick (“having excellent coating film adhesion” [0095]; “by forming an “electrochemically inhomogeneous field in the oxide interface” which functions as a nucleation site for zinc phosphate crystal” [0103]; “known that in the chemical conversion process, zinc phosphate crystal can be produced…coating film adhesion…preferable zinc phosphate crystal after chemical conversion treatment is…few um or less” [0104]-[0105]). It would have been obvious to one of one of ordinary skill in the art that the sheet by Miura thus has been coated by the electrochemical method with Zn. To be clear, a zinc phosphate coating reads on the broadest most reasonable interpretation of coating with Zn. 

. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, as applied to Claim 1 above, in view of Angles (US 20160010168 A1).
Regarding Claim 34, Miura does not discloses wherein the method comprises, between the annealing and the quenching, a step of slow cooling the steel sheet at a cooling rate lower than 50C/s for at least 70s, down to the temperature of at least 600°C. 
 Angles teaches a similar invention (see para. [0027]-[0033]) wherein the steel is slowly cooled at at rate of 1C/s-3C/s from the annealing temperature to an intermediate temperature of 600C, in order to avoid more than 20% ferrite and avoid massive austenite, and then quenched from the intermediate temperature to the quenching temperature of 220-360C, in order to ensure 30% or less of structure other than martensite (“cooling the steel material to a temperature Tint lower than AC1, and at a cooling speed S…avoid more than a 20% ferritic/perlitic transformation…quenching the steel material…to a temperature Tlow to ensure that the formation of structures other than martensite or lower bainite is kept below 30%” [0029]-[0033]; “cooling to an intermediate temperature Tint…such that no massive transformation of austenite occurs…normally Tint will be limited to…preferably 625C and even to 590C…cooling speed S to reach Tint….slow cooling in the heating furnace…less than 58C/min…to 180C/min” [0043]; 58-180C/min is equivalent to about 1C/s to 3C/s; “Tlow…preferably below 360C…even below 220C” [0045]). 
It would have been obvious to one of ordinary skill in the art to that the method disclosed by Miura comprise the slow cooling step to 600C between the annealing and quenching steps at a rate of less than 5C/s, as taught by Angles, in order to avoid more than 20% transformed ferrite and avoid massive austenite, while ensuring 30% or less of structures other than martensite.

.
 .  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Miura, as applied to Claim 32 above, and in further view of Sun (US 20060108035 A).
Regardng Claim 37, Miura discloses wherein the step of providing the cold-rolled steel sheet comprises: hot rolling a sheet made of said steel to obtain a hot-rolled steel sheet, coiling the hot-rolled steel sheet at a temperature Tc comprises between 400°C and 750°C, and cold rolling the hot-rolled steel sheet to obtain the cold-rolled steel sheet (“slabs are produced by…hot rolling and subsequent cold rolling…After completion of hot rolling…wind up at a temperature of about 400-500.degree. C” [0146]).
Miura does not disclose performing a batch annealing at a temperature THBA comprised between 500°C and 700°C for a time between 2 and 6 days
Sun teaches a similarly compositioned steel which has been hot rolled, coiled, and cold rolled (see Abstract and Fig. 1) wherein the method includes annealing the cold rolled steel sheet in a batch furnace to a temperature higher than 500C for 2-6 days (“batch anneal the cold rolled sheet…temperature higher than about 500C…lower than about the Ac3 temperature…annealed for…longer than about 180 minutes…up to about 7 days” [0048]-[0049]; see Fig. 1). 
. 

Claims 38 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, as applied to Claim 32 above, and in further view of Somani (US 20140299237 A) and Futamura (US 20150101712 A).
Regarding Claims 38 and 62, Miura does not disclose wherein, after the steel sheet is quenched to the quenching temperature QT and, before the steel sheet is heated to the partitioning temperature PT, the steel sheet is held at the quenching temperature QT for a holding time comprised (Claim 38) between 2 s and 8 s, or (Claim 62) between 3 s and 7 s.
Somani discloses a similar process wherein the steel is quenched at a rate of 30C/s from an annealing temperature of 850C to a quenching temperature below the Ms point (“cooling at 30C/s to a quenching temperature below Ms” [0094]), and held for 1 second prior to heating to the partitioning temperature (see Fig. 4). 
Futamura discloses yet another similar method wherein the steel is heated to the Ac3 point, cooled at a rate of 15C/s or higher to a quenching temperature between 300-400C, held at this temperature for at least 5 seconds, and then heated to a partitioning temperature of 400-540C (see para. [0017]) in order to shorten austempering treatment time (“steel…cooled…3000C…held in the temperature region…heated into the…region of 400C…and held…makes it possible to shorten austempering treatment time).
While Somani does not disclose wherein this holding time is for (Claim 38) 2-8 seconds, or (Claim 62), 3-7s, it would have been obvious to one of ordinary skill in the art to have held the steel at the quenching temperature for slightly longer, such as the at least 5s as taught by Futamura, and within the claimed range in order to shorten the austempering treatment time (time at the partitioning temperature, see teaching by Futamura above), and to ensure that the entirety of the steel member had reached the .

Claims 32-33, 39-42 and 45 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito (US 20140335374 A) in view of Miura.
Regarding Claims 32 and 33, Nakagaito discloses a method for producing a steel sheet having a hole expansion ratio HER of at least 25%, measured according to the ISO standard 16630:2009 (“hole expansion ratio, λ≥70%” [0026]; Regarding the measurement method of the HER, specifically the ISO standard 16630:2009, one of ordinary skill in the art would appreciate that the steel which comprises the HER claimed would comprise the property also as measured by the specifically claimed method, even in the absence of the prior art expressly disclosing the measurement details; to be clear, one of ordinary skill would recognize that a steel which is disclosed to have a HER of at least 25%, would have such property when measured according to the claimed standard), 
wherein the method comprises the following successive steps: 
providing a cold-rolled steel sheet made of a steel having a chemical composition containing by weight: 0.15%≤C≤0.23%, 2.0%≤Mn≤2.8%, 1.0%≤Si≤2.1%, 0.02%≤Al≤1.0%, with 1.7%≤Si+Al≤2.1%, 0≤Nb≤0.035%, 0≤Mo≤0.3%, 0≤Cr≤0.4%, and a remainder, the remainder being Fe and unavoidable impurities (“galvanized steel sheet includes, in terms of % by mass, 0.05 to 0.3% of C, 0.01 to 2.5% of Si, 0.5 to 3.5% of Mn, 0.003 to 0.100% of P, 0.02% or less of S, 0.010 to 1.5% of Al, and 0.01 to 0.2% in total of at least one element selected from Ti, Nb and V, the remainder being Fe and unavoidable impurities” Abstract; “may further contain…0.0005 to 2.00% Cr, 0.005 to 2.00% Mo” [0043]), 
annealing the steel sheet at an annealing temperature TA so as to obtain a structure comprising at least 65% of austenite and up to 35% of intercritical ferrite (“heating conditions during annealing: temperature range from 750 to 950 C” [0055]; according to the instant invention, the TA annealing temperature to obtain such a structure would be approximately 850-870C (see Table II of instant 
quenching the steel sheet to a quenching temperature QT comprised between Ms-170°C and Ms-80°C, with a cooling rate of at least 200C/s from a temperature of at least 600°C down to the quenching temperature QT (“cooling the steel sheet from 750C to a temperature from (Ms point-100C) to (Ms point-200C) at an average cooling rate of 10C/s or more” [0055]; “upper limit of the cooling rate is not particularly defined, but is preferably 200C/s or less” [0057]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
heating the steel sheet from the quenching temperature QT up to a partitioning temperature PT comprised between 350°C and 450°C, and -2-Application No.: 16/061,776Docket No.: 20631.1055
Response to Restriction Requirement dated August 27, 2020maintaining the steel sheet at the partitioning temperature PT for a partitioning time Pt comprised between 80 s and 440 s (“reheating and maintaining the steel sheet in a temperature range from 350 to 600C for 1 to 600 seconds” [0055]).

Nakagaito does not expressly disclose immediately cooling the steel sheet down to the room temperature; however, Nakagaito discloses galvanizing the annealed sheet (“annealed…then galvanized” [0063]; “galvanizing treatment is carried about by immersing the steel sheet in a galvanizing bath at 440C” [0064]), and one of ordinary skill in the art would appreciate that the steel sheet would immediately be cooled to room temperature following galvanizing (to be clear, the claims do not require that the steel be cooled immediately and directly after tempering. Additionally it would be obvious to one of ordinary 
Nakagaito further discloses the steel sheet having a final microstructure consisting of, in surface fraction: between 40% and 70% of tempered martensite, between 15% and 35% of ferrite, and at most 15% of bainite (“having a microstructure composed of, in terms of area fraction, 20 to 87% of ferrite, 3 to 10% in total of martensite and residual austenite, and 10 to 60% of tempered martensite” Abstract).

Nakagaito discloses the microstructure comprising 3-10% martensite and residual austenite (see para. [0050]; martensite in this regard refers to fresh martensite) but does not expressly disclose wherein this mixture comprises at least 7% retained austenite such that the fresh martensite would be 3% or less. 
Miura teaches a similar invention (see Abstract, and para. [0084]-[0093)] wherein the retained austenite is in an amount of preferably greater than 5% and up to 25% in order to obtain excellent ductility while balancing for stretch flangeability (“retained austenite…preferably at 5% or over, so as to be able to exert an excellent ductility…excessive amount…causes degradation in stretch flangeability, it is preferable to set the upper limit to 25%” [0150]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had as much as 10% of retained austenite, as taught by Miura, for the invention disclosed by Nakagaito, such that the fresh martensite was 0%, in order to optimize for improved ductility while balancing for stretch flangeability. 

Nakagaito is silent towards the tempered martensite having (Claim 32) a C content lower than 0.45%, or further, (Claim 33) lower than 0.03%. Miura teaches wherein tempering stabilizes the austenite by diffusion of carbon from the martensite (“condense a large amount of carbon in the retained austenite” [0165]; one ordinary skill in the art would appreciate that the carbon which is to be condensed in the retained austenite diffuses from the martensite during the tempering process; one of ordinary skill in the 

Nakagaito discloses a TS*EL of at least 19,000, but does not expressly teach a specific range for the tensile strength or elongation, and therefore does not expressly teach a tensile strength of at least 1180 MPa, and a total elongation of at least 12%, as measured according to the ISO standard 6892-1; however, Nakagaito discloses examples with values similar to the features claimed (i.e., examples with similar composition and similar microstructure to that claimed) wherein the mechanical properties of these similar steels are within the range of that which is claimed (for example, see Tables 4-5, 8 and 9, which disclose examples with elongations not less than 16% and tensile strengths up to 1299 MPa; and specifically, for example, see steel example 34 in Table 5). Further, Nakagaito in view of Miura discloses the same composition, microstructure, process method, and the same hole expansion ratio as that which is claimed. It would have been obvious that the steel by Nakagaito, which comprises these claimed features, comprise the claimed tensile and elongation properties; and because Nagakatio also discloses evidence and working examples of steels which are structurally similar to that which is claimed and for which comprise the claimed mechanical properties. To be clear, it would have been obvious to one of ordinary skill in the art that the steel of Nakagaito comprise the claimed tensile stress and elongation values because the composition, microstructure, and method of making the steel by Nakagaito are the same as that which is claimed (see details below). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 

Regarding Claim 39, Nakagaito discloses wherein the chemical composition of the steel satisfies at least one of the following conditions: C≥0.16% (“0.05 to 0.3% of C” Abstract).  

Regarding Claim 40, Nakagaito discloses wherein the chemical composition of the steel is such that C +Si/10 < 0.30% and Al > 6(C+Mn/10) - 2.5% (“0.05 to 0.3% of C, 0.01 to 2.5% of Si, 0.5 to 3.5% of Mn…0.010 to 1.5% of Al” Abstract; for example, for a concentration of 0.18%C and 1%Si, the value of C+Si/10 would be 0.28% which reads on the claimed less than 0.30%, and for a further concentration of 1% Al and 2.5%Mn, the value for 6*(C+Mn/10)-2.5% would be 0.08% which is less than 1%).
	Regarding Claim 41, Nakagaito discloses wherein the chemical composition of the steel is such that 1.0% < Si < 1.3% and 0.5% < Al < 1.0% (“0.01 to 2.5% of Si…0.010 to 1.5% of Al” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
   
Regarding Claim 42, Nakagaito discloses wherein 1.0% Si < 1.2% and 0.6% < Al < 1.0% (“0.01 to 2.5% of Si…0.010 to 1.5% of Al” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 

Regarding Claim 45, Nakagaito discloses wherein the chemical composition of the steel is such that 1.3% < Si < 2.1% and 0.02% < Al < 0.5% (“0.01 to 2.5% of Si…0.010 to 1.5% of Al” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Claims 38 and 62 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito in view of Miura, as applied to alternatively rejected Claim 32 above, and in further view of Somani and Futamura.
Regarding Claims 38 and 62, Nakagaito and Miura do not disclose wherein, after the steel sheet is quenched to the quenching temperature QT and, before the steel sheet is heated to the partitioning temperature PT, the steel sheet is held at the quenching temperature QT for a holding time comprised (Claim 38) between 2 s and 8 s, or (Claim 62) between 3 s and 7 s.
Somani discloses a similar process wherein the steel is quenched at a rate of 30C/s from an annealing temperature of 850C to a quenching temperature below the Ms point (“cooling at 30C/s to a quenching temperature below Ms” [0094]), and held for 1 second prior to heating to the partitioning temperature (see Fig. 4). 
Futamura discloses yet another similar method wherein the steel is heated to the Ac3 point, cooled at a rate of 15C/s or higher to a quenching temperature between 300-400C, held at this temperature for at least 5 seconds, and then heated to a partitioning temperature of 400-540C (see para. [0017]) in order to shorten austempering treatment time (“steel…cooled…3000C…held in the temperature region…heated into the…region of 400C…and held…makes it possible to shorten austempering treatment time).
While Somani does not disclose wherein this holding time is for (Claim 38) 2-8 seconds, or (Claim 62), 3-7s, it would have been obvious to one of ordinary skill in the art to have held the steel at the .

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito in view of Miura, as applied to alternatively rejected Claim 32 above, and in further view of Angles.
Regarding Claim 34, Nakagaito nor Miura disclose wherein the method comprises, between the annealing and the quenching, a step of slow cooling the steel sheet at a cooling rate lower than 50C/s for at least 70s, down to the temperature of at least 600°C.
 Angles teaches a similar invention (see para. [0027]-[0033]) wherein the steel is slowly cooled at at rate of 1C/s-3C/s from the annealing temperature to an intermediate temperature of 600C, in order to avoid more than 20% ferrite and avoid massive austenite, and then quenched from the intermediate temperature to the quenching temperature of 220-360C, in order to ensure 30% or less of structure other than martensite (“cooling the steel material to a temperature Tint lower than AC1, and at a cooling speed S…avoid more than a 20% ferritic/perlitic transformation…quenching the steel material…to a temperature Tlow to ensure that the formation of structures other than martensite or lower bainite is kept below 30%” [0029]-[0033]; “cooling to an intermediate temperature Tint…such that no massive transformation of austenite occurs…normally Tint will be limited to…preferably 625C and even to 590C…cooling speed S to reach Tint….slow cooling in the heating furnace…less than 58C/min…to 180C/min” [0043]; 58-180C/min is equivalent to about 1C/s to 3C/s; “Tlow…preferably below 360C…even below 220C” [0045]). 
It would have been obvious to one of ordinary skill in the art to that the method disclosed by Nakagaito comprise the slow cooling step to 600C between the annealing and quenching steps at a rate 

Regarding Claim 35, Nakagaito in view of Angles disclose wherein the ferrite comprises, in area fraction with respect to the whole structure, between 0% and 15% of intercritical ferrite and between 0% and 35% of transformation ferrite, the transformation ferrite being formed during the slow cooling step (Nakagaito “20%...ferrite” Abstract; Angles, “cooling the steel material to a temperature…at a cooling speed S…avoid more than a 20% ferritic/perlitic transformation” [0029]-[0032]; “cooling speed S to reach Tint….slow cooling in the heating furnace” [0043]; thus, Angles teaches 20% or less of transformation ferrite, and Nakagaito requires 20% ferrite, which in view of the teaching of Angles, reads on the structure comprising 20% transformation ferrite and 0% intercritical ferrite; additionally, the composition and method steps are obvious of Nakagaito and Miura in view of Angles, and it would be obvious to one of ordinary skill in the art that the structure of the invention also comprise the claimed amounts of the types of ferrite; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito in view of Miura, as applied to alternatively rejected Claim 32 above, and in further view of Sun.
Regardng Claim 37, Nakagaito discloses wherein the step of providing the cold-rolled steel sheet comprises: hot rolling a sheet made of said steel to obtain a hot-rolled steel sheet, coiling the hot-rolled steel sheet at a temperature Tc comprises between 400°C and 750°C, and cold rolling the hot-rolled steel sheet to obtain the cold-rolled steel sheet (“steel after hot rolling is preferably wound at a temperature of 450 to 700C” [0075]; “wound sheet is subjected to…cold rolling” [0076]).
Nakagaito does not disclose performing a batch annealing at a temperature THBA comprised between 500°C and 700°C for a time between 2 and 6 days

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included the batch annealing step taught by Sun for the invention disclosed by Nakagaito. One would be motivate to include batch annealing in order to homogenize the steel and account for any unevenness in the microstructure which occurred during hot rolling or coiling, as is well known in the art of producing cold and hot-rolled steel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takashima (US 20180127856 A1): teaches overlapping composition and microstructure (see Abstract), overlapping mechanical properties (see para. [0037]), and similar annealing process (see para. [0023]-[0034]); however, the quenching temperature is to 100C or less (see para. [0032]) prior to heating to 350-450C for tempering, and it would not be expected that such a quenching temperature as low as 100C would read on the range of Ms-170C to Ms-80C as claimed – see calculation of Ms point using the formula disclosed by Miura (para. [0157]) in the above rejection of Claim 32 in view of Miura.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731